DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gang Luo on 5/10/22
The application has been amended as follows: 
Regarding claim 11, in lime 28, delete “the second partial portion” and insert “a second partial portion”.

Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “the at least one conductor portion is each located at a position such that the partial magnetic field generated by the conductor portion is applied to one of the at least one magnetoresistive element, the one corresponding to the conductor portion, and extends along an imaginary curve curving to protrude in a direction away from each of the corresponding magnetoresistive element and the bottom surface of the support member” in combination with all the limitations of claim 1. 
Claims 7-10 and 14 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 3, prior art does not disclose or suggest: “the at least one conductor portion is each located at a position such that the partial magnetic field generated by the conductor portion is applied to one of the at least one magnetoresistive element, the one corresponding to the conductor portion, and extends along an imaginary curve curving to protrude in a direction away from the corresponding magnetoresistive element; the support member includes a top surface opposed to the at least one magnetoresistive element and a bottom surface located on a side opposite to the top surface: the bottom surface of the support member is a flat surface; the top surface of the support member includes a curved surface portion curving to protrude in a direction away from the bottom surface of the support member; and the at least one magnetoresistive element is located on the curved surface portion” in combination with all the limitations of claim 3.
Claim 4 is dependent on claim 3 and is therefore also allowed. 
Regarding claim 5, prior art does not disclose or suggest: “the curved surface portion of the top surface of the support member includes a center portion that extends along a first direction and is located at a center of the curved surface portion in a second direction orthogonal to the first direction, and a first side portion and a second side portion that are located on both sides of the center portion in the second direction; the first side portion and the second side portion are two curved slopes that are located at positions closer to the bottom surface of the support member than the center portion is, and a distance between which increases toward the bottom surface of the support member; and the at least one magnetoresistive element includes a first magnetoresistive element located on the first side portion” in combination with all the limitations of claim 5.
Claim 16 is dependent on claim 5 and is therefore also allowed. 
Regarding claim 11, prior art does not disclose or suggest: “the coil further includes at least one second conductor portion; the at least one second conductor portion is a different part of the coil from the at least one conductor portion; the coil magnetic field further includes a second partial magnetic field generated by each of the at least one second conductor portion; the at least one second conductor portion is located on the bottom surface side of the support member; and the at least one second conductor portion is each located at a position such that the second partial magnetic field generated by a second partial portion is applied to one of the at least one magnetoresistive element, the one corresponding to the second conductor portion” in combination with all the limitations of claim 11.
Claims 12-13 are dependent on claim 11 and are therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868